WAFER CHUCK
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-14 and 16-20 directed to an allowable product and is hereby rejoined and fully examined for patentability.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chien-Hung Yu on 8/3/2021.
Claim 18 (Currently Amended): The wafer chuck as claimed in claim 16, wherein the edge ring comprises a positioning portion embedded in the chuck body and an abutting portion protruding from the carrying surface, and a top surface of the abutting portion is substantially higher than the top surface of each of the seal rings.
the top surface of the vacuum hole.
Allowable Subject Matter
Claims 7-8 and 10-27 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 7, 16, and 23, the closest art identified, Zhuang (TWM453955) in view of Keigler (US 6540899) teach a wafer chuck comprising a body with a carrying surface for a wafer with at least one vacuum hole (Zhuang); a plurality of seal rings to contact the wafer surrounding the vacuum hole with openings in between (Zhuang); and an edge ring (Zhuang). Keigler teaches wherein the edge ring is higher than a top surface of each of the seal rings; however, neither Zhuang and Keigler together, nor individually, render the (edge ring) is configured to physically contact with a back surface of the wafer and is substantially higher than a top surface of each of the seal rings obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723